DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 13, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al (Science, 2015).
Murphy et al disclose a transfer hydroformylation, wherein an aldehyde, e.g. citronellal, is reacted with an olefin (e.g. norbornene or norbornadiene) in the presence of a rhodium catalyst.  The reaction is conducted at standard pressure (about 14.7 psi) and produces an olefin and an aldehyde corresponding to the acceptor (norbornadiene, norbornene, etc.)  This reaction anticipates the instant claims. (page 57)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-12, 18-34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al.
The instant claims limit the process of the present invention to the olefin being an alpha-olefin, to the alkene product being ethylene, and to specific substituents on the aldehyde and olefin products.
Murphy et al do not teach alpha olefins in their method, and do not expressly teach olefins and/or aldehydes reflected by the definition of R-groups in the instant claims.  However, the reference teaches that the dehydroformylation (transfer hydroformylation) taught therein can be applied to a wide range of aldehydes, including those derived from alkaloid, terpene, steroid, and macrolide natural products, and enables access to olefins from a wide range of aldehyde precursors (page 57, top of second column and third column).
It there would have been obvious to a person having ordinary skill in the art that the Rh-catalyzed transfer hydroformylation method taught by Murphy et al would be applicable to various aldehydes as the formyl group donor, and olefins, including alpha-olefins, as the acceptor.  Therefore, the instant claims are rendered obvious by Murphy et al.
s 15, 16, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622